Certain men engaged in the coal business in the City of Cleveland under the name of William H. McFadden. McFadden was a resident of Chicago and knew nothing about this assumption of his name. These men went to Pittsburg and ordered coal for William H. McFadden, a Cleveland man and ordered same shipped to Youngstown and sold it to the Buckeye Supply Co.
The Wallingford Coal Co. asked Bradstreets for a report and Bradstreets went to the office of the coal dealers in Cleveland and got the same information that had been given the Wallingford Company at Pittsburg together with a statement of assets. Upon the foregoing statement of facts the Coal Company contends in the Supreme Court:
That the facts herein are similar to Hamet v. Letcher, 37 OS. 356, and that the Buckeye Supply Co. is liable for the price of the coal to the Wallingford Coal Co.